Order, Supreme Court, New York County (Milton Tingling, J.), entered June 4, 2001, which, upon the hearing of a proposed infant compromise in a personal injury action, directed defendant to appear for a deposition concerning his assets, unanimously affirmed, with costs.
We reject defendant’s argument that a deposition concerning a party’s assets is authorized only for purposes of proceedings to enforce a judgment pursuant to CPLR article 52. Conditioning approval of the proposed compromise upon the taking of defendant’s deposition concerning his assets is authorized by CPLR 3101 (a), and was a proper exercise of discretion given the court’s responsibility under CPLR 1207 to approve only a settlement that is in the infant’s best interests (see, Sutherland v City of New York, 107 AD2d 568, affd 66 NY2d 800), the infant’s severe injuries, the low policy limit for which the par*179ties agreed to settle, and plaintiffs’ agreement with the procedure (compare, id.). Concur — Williams, J. P., Tom, Lerner, Buckley and Friedman, JJ.